Title: John D. Lewis and Others to Robert Smith, 1 April 1810 (Abstract)
From: Lewis, John D.
To: Smith, Robert


1 April 1810. The petitioners, Americans residing in Malta, urge that John Hudden Lander, “an Englishman by birth,” be appointed to replace the present consul, who is “negligent & inattentive in his Office” and who “neither speaks, writes, or understands the English language.” As Malta is a rendezvous for the Royal Navy, the interests of American seamen there “require consular interference.”
